Per curiam.
At 1:30 a.m. of Saturday, January 19, 1957, the plaintiffs, husband and wife, were returning home after attending a wedding and dining in a restaurant. They traveled on An-dalucía Avenue of Puerto Nuevo. At that time the sewer system was under construction. There was an excavation in the intersection of the avenue and Argelia Street. When the defendants’ workers finished working on Friday afternoon they placed some burning oil lamps on planks around the excavation. There was a public light over the excavation. The plaintiff was driving his car in a rainy night at a speed from 25 to 80 miles along an avenue and without setting the windshield wiper in motion. About 30 feet before reaching the place of the accident he saw a shadow or dark spot, but it was not until he was 15 feet away that he applied the brakes and the vehicle skidded as a result of the mud on the pavement. After the accident he backed up and took his wife to a physician. When the police arrived at the scene of *303the accident the oil lamps were overturned and out, except one which was still burning on the avenue.
Based on this evidence, the trial judge dismissed the complaint and the appellants maintain that he erred (1) in finding that the place at the excavation was lighted, without support in the evidence, and (2) in concluding that the appellant was negligent in not applying the brakes promptly.
From an examination of the evidence it appears that the findings of the trial court that the scene of the accident was lighted is fully supported. Likewise, its conclusion that the plaintiff was negligent.
The judgment appealed from will be affirmed.